Citation Nr: 1611871	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-12 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right and/or left knee disability. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to November 1966 and from January 1967 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claim must be remanded for further development to ensure that it is afforded every consideration.  

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995).

A VA examination was provided in March 2010 in accordance with the VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5103A (West 2002)); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, the Board finds that the examination provided in March 2010 is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The March 2010 examiner diagnosed the Veteran with degenerative disc disease with canal and foraminal stenosis of the lumbar spine.  Under the caption titled "PROBLEM ASSOCIATED WITH DIAGNOSIS" the examiner wrote low back condition secondary to left knee condition.  However, in the medical opinion section, the examiner stated that it was less likely than not that the Veteran's low back disorder was due to his left knee disorder and that the back disorder was from age and not related to his knee.  In light of these inconsistencies, and well as the lack of an opinion as to aggravation, a new opinion is warranted.  See Allen v. Brown, 7 Vet. App. 439 (1995), 38 C.F.R. § 3.310 (2014); see also El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (finding that a VA opinion addressing secondary service connection was inadequate as it did not address the issue of aggravation).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran's complete VA treatment records related to his low back, dated from January 2001, forward have been obtain and associated with the file.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his lumbar spine.  The entire claims file (i.e. the electronic file) must be made available to the examiner for review.   

(a)  The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's low back disorder was caused by his service-connected left and/or right knee condition, to include by any altered gait associated therewith.

(b) The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's low back disorder was aggravated, or permanently worsened, by his service-connected left and/or right knee condition, to include by any altered gait associated therewith.

In providing these opinions, the examiner must attempt to reconcile the inconsistencies in the March 2010 VA examination report.  Specifically, under the caption titled "PROBLEM ASSOCIATED WITH DIAGNOSIS" the March 2010 VA examiner wrote that the low back condition was secondary to left knee condition.  However, in the medical opinion section, the examiner stated that it was less likely than not that the Veteran's low back disorder was due to his left knee disorder and that the back disorder was from age and not related to his knee.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing objective medical findings leading to the conclusions.  

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above instructions, it must be returned to the examiner for corrective action.

4.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

